                  Case 2:21-cr-00064-VCF Document 1 Filed 02/18/21 Page 1 of 2




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     RACHEL L. KENT
 3   Special Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6270/Fax: 702.388.6418
 5   Rachel.Kent@usdoj.gov
     Attorneys for the United States
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA

10
                                                        Case No.     2:21-cr-00064-GMN-NJK
11   UNITED STATES OF AMERICA,
                                                       CRIMINAL INFORMATION
12                   Plaintiff,
            vs.                                        COUNT 1:    CAUSING A FIRE OTHER THAN A
13
                                                       CAMPFIRE, 43 CFR § 9212.1(a)
14   EDWARD Y. MYONG,

15                   Defendant.

16
17
18   THE UNITED STATES ATTORNEY CHARGES:

19                                              COUNT ONE
                                        Causing a Fire other than a Campfire
20                                           (43 CFR § 9212.1(a))
21          On or about December 9, 2020, in the State and Federal District of Nevada, within lands
22   administered by the Bureau of Land Management, EDWARD Y. MYONG, defendant herein, caused
23   a fire other than a campfire, which is prohibited, to wit: EDWARD Y. MYONG discharged a firearm
24   that started a fire which spread to approximately 3 acres of vegetation on public lands, and the resulting
25   ///
26   ///
27   ///
28   ///


                                                         1
               Case 2:21-cr-00064-VCF Document 1 Filed 02/18/21 Page 2 of 2




 1   fire caused various fire personnel to respond and suppress the fire costing approximately $1,164.12
 2   in fire suppression; all in violation of Title 43, Code of Federal Regulations, Section 9212.1(a).
 3
 4
 5                                                 NICHOLAS TRUTANICH
                                                   United States Attorney
 6
                                                   /s/ Rachel Kent
 7                                                 RACHEL KENT
 8                                                 Special Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                         2
